IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

ISAAC COOPER,                          NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-5755

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed March 5, 2015.

Petition for Belated Appeal -- Original Jurisdiction.

M. Blair Payne, Public Defender, and John M. Hendrick, Assistant Public Defender,
Live Oak, for Petitioner.

Pamela Jo Bondi, Attorney General, and Kristen Lynn Bonjour, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      Petitioner is granted a belated appeal of the October 6, 2014, judgment and

sentence in Suwannee County Circuit Court case number 13-0362-CF. Upon issuance

of mandate in this cause, a copy of this opinion shall be provided to the clerk of the
circuit court for treatment as the notice of appeal. See Fla. R. App. P. 9.141(c)(6)(D).

If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to

represent petitioner on appeal.

LEWIS, C.J., BENTON and THOMAS, JJ., CONCUR.




                                           2